COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:              01-13-00150-CV

Style:                    In re Charles S. Iupe, Jr., Relator

                          Original Proceeding on Petition for Writ of Mandamus
                          from In the Guardianship of Charles S. Iupe, Jr., No.
                          417,216 in the Probate Court No. 3 of Harris County,
                          Texas, the Hon. Rory R. Olsen, presiding.

      On February 22, 2013, relator, Charles S. Iupe, Jr., filed a petition for writ of
mandamus. The Court requests a response from the real parties in interest. The
responses, if any, are due Tuesday, March 5, 2013.

       Furthermore, the January 24, 2013 order appointing Dr. Victor Scarano to
perform an independent medical examination of relator by March 15, 2013 is
stayed. See TEX. R. APP. P. 52.10(b). The stay is effective until this mandamus
proceeding is finally decided. Any party may file a motion for reconsideration of
the stay. See TEX. R. APP. P. 52.10(c).

         It is so ORDERED.


Judge’s signature: /s/ Jim Sharp, Jr.
                    Acting individually


Date: February 25, 2013